         Case 1:19-cv-08364-DLC Document 97 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 EUGENE MASON,                           :
                                         :
                          Plaintiff,     :             19 Civ. 8364 (DLC)
                                         :
                -v-                      :                    ORDER
                                         :
 AMTRUST FINANCIAL SERVICES, INC. and    :
 DAVIS LEWIS,                            :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     A non-jury trial having been scheduled for January 6, 2021,

it is hereby

     ORDERED that a final pretrial conference is scheduled for

December 22, 2020 at 10:00am.

     Due to the ongoing COVID-19 pandemic, the conference will

be held telephonically.       The parties shall use the following

dial-in credentials for the telephone conference:

             Dial-in:         888-363-4749

             Access code:     4324948

The parties shall use a landline if one is available.

     SO ORDERED:

Dated:       New York, New York
             December 8, 2020
